DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 	
Response to Amendment
The amendment filed on 12/30/2021 has been considered by Examiner.

Allowable Subject Matter
Claims 1-7, 9-18, and 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner agrees with the arguments submitted on 12/30/2021. The Applicant argues with respect to claim 1 on Pages 14-18 of the submitted response that the prior art references does not teach or “the pull-up control node control circuit is . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	01/28/2022